DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Reasons for Allowance
The prior art of record (in particular, Louboutin(USPubN 2018/0146253)) does not disclose, with respect to claim 11, an electronic device for automatically providing key moments in a multimedia content, the electronic device comprising: a memory; and at least one processor coupled to the memory, wherein the at least one processor is configured to: determine a navigation behavior of each user of the multimedia content during playback, determine a plurality of key moments in the multimedia content based on the navigational behavior, the plurality of key moments including a positive key moment, a negative key moment, and a neutral key moment, store the plurality of key moments, detect a playback event of the multimedia content by a candidate user, retrieve at least one key moment from the plurality of key moments in the multimedia content based on the candidate user, and display, on a display, an actionable user interface comprising the at least one key moment as claimed.  Rather, Louboutin discloses embodiments operate by receiving tracking data for a user, where the tracking data includes content viewing behavior information of the user, and/or user interface (UI) navigation behavior information of the user. A distance between the tracking data and a cluster profile associated with a user cluster is determined. If the distance satisfies a threshold associated with the user cluster, then the user is added to the user cluster. Thereafter, the user's view experience is customized based the user's membership in the user cluster. For example, content recommendations may be generated for the user based on content previously provided to other users in the user cluster, where 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333.  The examiner can normally be reached on Mon - Thur 9 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q. Tran can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNGHYOUN PARK/Examiner, Art Unit 2484